Title: To George Washington from Philippe-André-Joseph de Létombe, 10 August 1782
From: Létombe, Philippe-André-Joseph de
To: Washington, George


                  
                     
                        Mon Général,
                     A Boston le 10e août 1782
                     J’ai l’honneur de prévénir Votre excellence: que l’armée navale, aux ordres de Mr le Marquis de Vaudreuil, a mouillé, ce matin, à Nantasket, elle est composée de 13. vaisseaux de Ligne dont 4. de 80. Canons et les autres de 74. trois fregates et un Cutter, on attend le Vaisseau le sceptre de 74. et 2. frégates aux ordres de Ms de la Peyrouse, qui ont été détachés, pour une expédition particuliere.  l’armée a intercepté, dans Sa route, un convoy de 8. transports, Sous l’escorte du chatam, qui étoit déstinée pour la Jamaique, comme il étoit un peu tard lors que ce Convoy a été apperçu, on n’a pu prendre que 6. transports, dont un chargé de mâtures, le reste S’est Sauvé à la faveur de la nuit.  
                     la frégate l’Amazone, qui avoit eu ordre de S’approcher de la baye de cheesapeak, a eu un combat trés vif avec la frégate angloise la st catharina; dès le commencement du combat la frégate françoise a été démâtée de Ses deux arieres mâtes, et ayant Son capitaine tué et tous les officiers blessés, à l’exception d’un Seul garde marine, fut obligée de Se rendre; elle étoit prise lorsque l’escadre a paru, dés que le capitaine angloise la apperçuë, il a fait retirer tous les anglois qui étoient déjà à bord de l’amazone, il a même poussé la cruauté jusqu’à faire enlever la caisse et les outils de chirurgie, et, pour comble d’inhumanité, il avoit envoyé un canot et six hommes pour mettre le feu à cette frégate, qu’il étoit obligé d’abandonner, l’équipage, S’en étoit obligé d’abandonner, l’equipage, s’en étant apperçu, a tué cinq des incendiaires et mis le Sixième aux fers l’exprés qui remettra ma lettre à Votre excellence a des dépeches pour l’armée françoise et doit raporter les reponses, comme je ne Sais point encore où est laditte armée, Je supplie Vôtre excellence de vouloir bien donner Ses ordres pour faire conduire cet exprés par la voye la plus Sure, à Sa destination.  Je suis avec respect Mon général Votre trés humble et trés obéissant Serviteur.
                  
                  TranslationSirBoston 10th August 1782
                     I have the honor to inform your Excellency that the naval Army, under the orders of Messr the Marquis de Vaudreuil, Anchor’d this Morning in Nantasket Road—It is composed of 13 ships of the Line, of which 4 are of 80 Guns & the others of 74 Guns—three frigates and a Cutter—The Scepter of 74 Guns and two frigates under the orders of Mr de la Peyrouse, are expected, they having been detached on a particular expedition—this fleet on its passage intercepted a fleet of 8 Transports, Convoyed by the Chatam, bound for Jamaica—It being late when they fell in with this fleet only Six of the Transports were taken one of which was laden with Masting—the others escaped under favor of the Night—The Amazon frigate who had orders to approach Chesepeak had a very smart Action with the Santa Catherina an English frigate—the Amazon having in the beginning of the Action lost her Main and Mizen Mast & having the Captain killed and all the Officers wounded Except one Garde Marine (Midshipman) was obliged to strike—but the Squadron appearing in Sight the English were obliged to withdraw the Men they had already put on board the Amazon, they were so cruel as to carry off the surgeons Chest & Instruments and to compleat their inhumanity sent a boat with Six Men to set fire to the frigate they were obliged to abandon—but the Crew discovering them killed five of the Incendiaries and secured the Sixth in Irons.
                     The Express who will hand this to your Excellency is charged with dispatches for the french Army and is to bring back Answers—as I am yet unacquainted where the Army is, I will be much obliged to your Excellency to direct him the shortest and safest Rout.I am with respect.
                     
                  
               